Petition, which seeks a judgment in the nature of a writ of prohibition, pursuant to CPLR article 78, prohibiting respondent Justice Peggy Bernheim from enforcing her order precluding the People from reading to the jurors in their opening statement in People v Ancrum the indictment in its entirety and which also seeks a declaratory judgment, pursuant to CPLR 3001, declaring that the People are entitled to read indictments in their entirety in opening statements in future criminal prosecutions, is dismissed, without costs and without disbursements.